Exhibit 10.27

2018 EMPLOYMENT AGREEMENT

(Celia Catlett)

THIS 2018 EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the date
of execution by both parties by and between TEXAS ROADHOUSE MANAGEMENT CORP., a
Kentucky corporation (the “Company”), and CELIA CATLETT, a resident of the
Commonwealth of Kentucky (“Executive”).

RECITALS

A.        Executive is currently employed as the General Counsel and Corporate
Secretary of Texas Roadhouse, Inc. pursuant to an Employment Agreement dated
January 8,  2015 (the “Existing Employment Agreement”).

B.         Executive and the Company each desire to replace the Existing
Employment Agreement with this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

1.         Effective Date. The terms and conditions of Executive’s employment
hereunder shall become effective January 8, 2018 (the “Effective Date”).

2.         Employment. Subject to all the terms and conditions of this
Agreement, Executive’s period of employment under this Agreement shall be the
period commencing on the Effective Date and ending on January 7, 2021 (the
“Third Anniversary Date”), which term, unless otherwise agreed to by the
parties, shall be extended on the Third Anniversary Date and on each anniversary
of that date thereafter, for a period of one year thereafter (which term
together with any such extensions, if any, shall be hereinafter defined as the
“Term”), unless Executive’s employment terminates earlier in accordance with
Section 9 hereof.  Thereafter, if Executive continues in the employ of the
Company, the employment relationship shall be at will, terminable by either
Executive or the Company at any time and for any reason, with or without cause,
and subject to such terms and conditions established by the Company from time to
time.

3.         Position and Duties.

(a)        Employment with the Company. While Executive is employed by the
Company during the Term, Executive shall be employed as the General Counsel and
Corporate Secretary of Texas Roadhouse, Inc., and such other titles as the
Company may designate, and shall perform such duties and responsibilities as the
Company shall assign





Page 1 of 18

--------------------------------------------------------------------------------

 



to her from time to time, including duties and responsibilities relating to
Texas Roadhouse, Inc.’s wholly-owned and partially owned subsidiaries and other
affiliates.

(b)        Performance of Duties and Responsibilities. Executive shall serve the
Company faithfully and to the best of her ability and shall devote her full
working time, attention and efforts to the business of the Company during her
employment with the Company hereunder.  While Executive is employed by the
Company during the Term, Executive shall report to the President and to the
Chairman, Chief Executive Officer or to such other person as designated by the
Board of Directors of Texas Roadhouse, Inc. (the “Board”).  Executive hereby
represents and confirms that she is under no contractual or legal commitments
that would prevent her from fulfilling her duties and responsibilities as set
forth in this Agreement. During her employment with the Company, Executive shall
not accept other employment or engage in other material business activity,
except as approved in writing by the Board.  Executive may participate in
charitable activities and personal investment activities to a reasonable extent,
and she may serve as a director of business organizations as approved by the
Board, so long as such activities and directorships do not interfere with the
performance of her duties and responsibilities hereunder.

4.         Compensation.

(a)        Base Salary. While Executive is employed by the Company during the
Term, the Company shall pay to Executive a base salary at the rate of Three
Hundred Fifteen Thousand and 00/100 Dollars ($315,000.00) for the first and
second years of the Term and Three Hundred Twenty-five Thousand and 00/100
Dollars ($325,000.00) for the third year of the Term.  Base salary will be
subject to deductions and withholdings and shall be paid in accordance with the
Company’s normal payroll policies and procedures.  If Executive’s employment is
extended beyond the Third Anniversary Date as provided in Section 2, then on or
after the Third Anniversary Date, and annually thereafter, Executive’s base
salary may be reviewed by the Compensation Committee of the Board to determine
whether it should be adjusted.

(b)        Incentive Bonus. Commencing with the Company’s 2018 fiscal year and
for each full fiscal year thereafter that Executive is employed by the Company
during the Term, Executive shall be eligible for an annual incentive bonus, to
be paid annually, based upon achievement of defined goals established by the
Compensation Committee of the Board and in accordance with the terms of any
incentive plan of the Company in effect from time to time (the “Incentive
Bonus”).

(i)         The level of achievement of the objectives each fiscal year and the
amount payable as Incentive Bonus shall be determined in good faith by the
Compensation Committee of the Board. Any Incentive Bonus earned for a fiscal
year shall be paid to Executive in a single lump sum on or before the date that
is 2 ½ months following the last day of such fiscal year.





Page 2 of 18

--------------------------------------------------------------------------------

 



(ii)        Subject to the achievement of the goals established by the
Compensation Committee, as determined by the Compensation Committee,  for each
fiscal year of this Agreement,  Executive shall be eligible for an annual target
incentive bonus of One Hundred Eighty-five Thousand and 00/100 Dollars
($185,000.00) for the first year of the Term and Two Hundred Thousand and 00/100
Dollars for the second and third years of the Term.  If the Executive’s
employment is extended beyond the Third Anniversary Date as provided in Section
2, then on or after the Third Anniversary Date, and annually thereafter, the
Executive’s annual target incentive bonus may be reviewed by the Compensation
Committee of the Board to determine whether it should be adjusted.

(c)        Stock Awards.

(i)         Service Stock Award.  Pursuant to Section 6  of the Texas Roadhouse,
Inc. 2013 Long Term Incentive Plan (the “Equity Incentive Plan”) in place on the
Effective Date, Executive shall be granted a stock bonus award whereby Executive
has the conditional right to receive upon vesting 10,000 shares of the common
stock of Texas Roadhouse, Inc. (the “Service Stock Award”), provided this
Agreement has been fully executed by both Executive and the Company.  If this
Agreement has not been fully executed by the Effective Date, the Service Stock
Award shall be granted to Executive on the date it is fully executed.  If this
Agreement is executed by both parties on or prior to the Effective Date, the
Service Stock Award shall be granted to Executive on the date it is fully
executed.

If the Service Stock Award has been granted on or prior to the Effective Date,
it shall vest on January 8, 2019.  If the Service Stock Award has been granted
after the Effective Date, it shall vest on the first anniversary date of the
grant.  It shall be a condition of vesting that Executive continues to provide
services to Company as of the date of vesting, as provided in the Equity
Incentive Plan.

Executive may be granted additional Service Stock Awards for the second and
third years of the Term upon the recommendation of the Compensation Committee in
amounts and upon terms and conditions to be established by the Compensation
Committee.

If Executive’s employment is extended beyond the Third Anniversary Date as
provided in Section 2, then on or after the Third Anniversary Date, and annually
thereafter, Executive’s Service Stock Award may be reviewed by the Compensation
Committee to determine whether it should be adjusted.

(ii)        Retention Stock Award.  Executive shall also be granted a stock
bonus award whereby Executive has the conditional right to receive upon vesting
10,000 shares of the common stock of Texas Roadhouse, Inc. (the “Retention Stock
Award”), provided this Agreement has been fully executed by both Executive and
the Company.  If this Agreement has not been fully executed on or prior to the
Effective Date, the Retention Stock Award shall be granted to Executive on the
date it is fully executed.





Page 3 of 18

--------------------------------------------------------------------------------

 



If this Agreement is fully executed on or prior to the Effective Date, the
Retention Stock Award shall be granted to Executive on the Effective Date.

The Retention Stock Award shall vest on January 8, 2021 provided Executive
continues to provide services to the Company as of the date of vesting, as
provided in the Equity Incentive Plan.

(iii)      If Executive’s employment is terminated by the Company without Cause
(as defined below) following a Change in Control (as defined below) and before
the end of the Term of this Agreement, or if Executive’s employment is
terminated by Executive for Good Reason (as defined below) within 12 months
following a Change in Control and before the end of the Term, or prior to a
Change of Control at the direction of a person who has entered into an agreement
with the Company, the consummation of which will constitute a Change of Control,
and contingent upon Executive’s execution of a full release of claims in the
manner set forth in Section 10(h), all options or stock awards granted under any
stock option and stock incentive plans of the Company that are outstanding as of
the date of termination shall become immediately vested, and in the case of
stock options, shall immediately become exercisable in full and shall remain
exercisable until the earlier of (A) two years after termination of Executive’s
employment by the Company or (B) the option expiration date as set forth in the
applicable option agreement.  In addition, if Executive’s employment is
terminated under the circumstances described in this Section 4(c)(iii) and if
Executive has not been granted a Service Stock Award for either or both of the
second or third years of the Term, Executive shall be issued 10,000 shares of
the common stock of Texas Roadhouse, Inc. for the year or years for which a
Service Stock Award was not previously granted, which shares are immediately
vested on the Termination Date (as defined below).

(iv)       A “Change of Control” shall mean that one of the following events has
taken place at any time during the Term:

(A)       The shareholders of the Company approve one of the following:

(I)        Any merger or statutory plan of exchange involving the Company
(“Merger”) in which the Company is not the continuing or surviving corporation
or pursuant to which the Common Stock, $0.001 par value (“Common Stock”) would
be converted into cash, securities or other property, other than a Merger
involving the Company in which the holders of Common Stock immediately prior to
the Merger have substantially the same proportionate ownership of common stock
of the surviving corporation after the Merger; or

(II)       Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company or the adoption of any plan or proposal for the liquidation or
dissolution;





Page 4 of 18

--------------------------------------------------------------------------------

 



(B)       During any period of 12 months or less, individuals who at the
beginning of such period constituted a majority of the Board of Directors cease
for any reason to constitute a majority thereof unless the nomination or
election of such new directors was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period;

(C)       A tender or exchange offer, other than one made by:

(I)        the Company, or by

(II)       W. Kent Taylor or any corporation, limited liability company,
partnership, or other entity in which W. Kent Taylor (x) owns a direct or
indirect ownership of 50% or more or (y) controls 50% or more of the voting
power (collectively, the “Taylor Parties”)

is made for the Common Stock (or securities convertible into Common Stock) and
such offer results in a portion of those securities being purchased and the
offeror after the consummation of the offer is the beneficial owner (as
determined pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities
representing in excess of the greater of (a) at least 20 percent of the voting
power of outstanding securities of the Company or (b) the percentage of the
voting power of the outstanding securities of the Company collectively held by
all of the Taylor Parties; or

(D)       Any person other than a Taylor Party becomes the beneficial owner of
securities representing in excess of the greater of (i) 20 percent of the
aggregate voting power of the outstanding securities of the Company as disclosed
in a report on Schedule 13D of the Exchange Act or (ii) the percentage of the
voting power of the outstanding securities of the Company collectively held by
all of the Taylor Parties.

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.

For purposes of this Section 4(c)(iv), the term “Company” shall mean Texas
Roadhouse, Inc.

(v)        A termination by Executive for “Good Reason” shall mean a termination
based on:

(A)       the assignment to Executive of a different title or job
responsibilities that result in a substantial decrease in the level of





Page 5 of 18

--------------------------------------------------------------------------------

 



responsibility from those in effect immediately prior to the Change of Control;

(B)       a reduction by the Company or the surviving company in Executive’s
base pay as in effect immediately prior to the Change of Control;

(C)       a significant reduction by the Company or the surviving company in
total benefits available to Executive under cash incentive, stock incentive and
other employee benefit plans after the Change of Control compared to the total
package of such benefits as in effect prior to the Change of Control;

(D)       the requirement by the Company or the surviving company that Executive
be based more than 50 miles from where Executive’s office is located immediately
prior to the Change of Control, except for required travel on company business
to an extent substantially consistent with the business travel obligations which
Executive undertook on behalf of the Company prior to the Change of Control; or

(E)       the failure by the Company to obtain from any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (“Successor”) the
assent to this Agreement contemplated by Section 13(g) hereof;

which is not cured within 30 days after Executive has delivered written notice
of such condition to the Employer.  In each case, Executive must give the
Company notice of the condition within 90 days of the initial existence of the
condition, and the separation from service must occur within a period of time
not to exceed two years (or such shorter period as provided herein) following
the initial existence of one or more of the conditions set forth above, or any
termination will not be considered to be for Good Reason.

(d)        Benefits. While Executive is employed by the Company during the Term,
Executive shall be entitled to participate in all employee benefit plans and
programs of the Company that are available to employees generally to the extent
that Executive meets the eligibility requirements for each individual plan or
program. The Company provides no assurance as to the adoption or continuance of
any particular employee benefit plan or program, and Executive’s participation
in any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto.

(e)        Expenses. While Executive is employed by the Company during the Term,
the Company shall reimburse Executive for all reasonable and necessary
out-of-pocket business, travel and entertainment expenses incurred by her in the
performance of her duties and responsibilities hereunder, subject to the
Company’s normal policies and





Page 6 of 18

--------------------------------------------------------------------------------

 



procedures for expense verification and documentation. Any reimbursements made
under this Section 4(e) will be paid on or before the last day of Executive’s
taxable year following the taxable year in which the expense is incurred.

(f)        Vacations and Holidays.  Executive shall be entitled to be absent
from her duties for the Company by reason of vacation each fiscal year in
accordance with the Company’s then-current policies in effect during the term. 
Executive’s vacation time each fiscal year will accrue in accordance with the
Company’s normal policies and procedures.  Executive shall coordinate her
vacation schedule with the Company so as not to impose an undue burden on the
Company.  In addition, Executive shall be entitled to such national and
religious holidays as the Company shall approve for all of its employees from
time to time.

(g)        Clawback Provisions.  Notwithstanding any other provision in this
Agreement to the contrary, any incentive based compensation, or any other
compensation, paid or payable to Executive pursuant to this Agreement or any
other agreement or arrangement with the Company which is subject to recovery
under any law, government regulation, order or stock exchange listing
requirement, will be subject to such deductions and clawback (recovery) as may
be required to be made pursuant to law, government regulation, order, stock
exchange listing requirement (or any policy of the Company adopted pursuant to
any such law, government, regulation, order or stock exchange listing
requirement).  Executive specifically authorizes the Company to withhold from
her future wages any amounts that may become due under this provision. 
Notwithstanding the foregoing, Executive’s authorization to withhold amounts
from future wages that may become due under this provision does not apply and is
specifically rescinded in the event of a Change in Control.  This section 4(g)
shall survive the termination of this Agreement for a period of three (3) years.

5.         Affiliated Entities. As used in this Agreement, “Company” shall
include the Company, Texas Roadhouse, Inc. and each corporation, limited
liability company, partnership, or other entity that is controlled by Texas
Roadhouse, Inc., or is under common control with the Texas Roadhouse, Inc. (in
each case “control” meaning the direct or indirect ownership of 50% or more of
all outstanding equity interests).

6.         Confidential Information; Non-Disparagement.

(a)        Except as required in the performance of Executive’s duties as an
employee of the Company or as authorized in writing by the Board, Executive
shall not, either during Executive’s employment with the Company or at any time
thereafter, use, disclose or make accessible to any person any confidential
information for any purpose. “Confidential Information” means information
proprietary to the Company or its suppliers or prospective suppliers and not
generally known (including trade secret information) about the Company’s
suppliers, products, services, personnel, customers, recipes, pricing, sales
strategies, technology, computer software code, methods, processes, designs,
research, development systems, techniques, finances, accounting, purchasing, and
plans. All information disclosed to Executive or to which Executive obtains
access, whether





Page 7 of 18

--------------------------------------------------------------------------------

 



originated by Executive or by others, during the period of Executive’s
employment by the Company (whether before, during, or after the Term), shall be
presumed to be Confidential Information if it is treated by the Company as being
Confidential Information or if Executive has a reasonable basis to believe it to
be Confidential Information. Executive acknowledges that the above-described
knowledge and information constitutes a unique and valuable asset of the Company
and represents a substantial investment of time and expense by the Company, and
that any disclosure or other use of such knowledge or information other than for
the sole benefit of the Company would be wrongful and would cause irreparable
harm to the Company. During Executive’s employment with the Company, Executive
shall refrain from committing any acts that would materially reduce the value of
such knowledge or information to the Company. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (i) is now
or subsequently becomes generally publicly known, or (ii) is required to be
disclosed by law or legal process, other than as a direct or indirect result of
the breach of this Agreement by Executive.  Executive acknowledges that the
obligations imposed by this Section 6 are in addition to, and not in place of,
any obligations imposed by applicable statutory or common law, and that nothing
in this Section 6 prohibits Executive from reporting violations of the law to a
governmental agency or entity.

(b)        Executive shall not at any time during the Term and during the
Restricted Period (as defined below), or after the Term disparage the Company,
any of its affiliates and any of their respective officers and directors, and
shall not, without the prior written consent of the Company, disclose any
information she may have learned during employment with the Company, including,
but not limited to, any personal or financial information about an officer or
director or his or her family member(s).

7.         Noncompetition Covenant.

(a)        Agreement Not to Compete. During Executive’s employment with the
Company (whether before, during, or after the Term) and during the Restricted
Period, Executive shall not, directly or indirectly, on her own behalf or on
behalf of any person or entity other than the Company, including without
limitation as a proprietor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, consultant or otherwise,
engage in any business that is directly competitive with the business of the
Company, including without limitation any business that operates one or more
full-service, casual dining steakhouse restaurants, within the 50 United States
or any foreign country in which the Company or its franchisees or its joint
venture partners is operating or in which Executive knows the Company or its
franchisees or its joint venture partners contemplates commencing operations
during the Restricted Period.  The provisions of this Section 7(a) shall also
apply to any business which is directly competitive with any other business
which the Company acquires or develops during Executive’s employment with the
Company.

(b)        Agreement Not to Hire. Except as required in the performance of
Executive’s duties as an employee of the Company, during Executive’s employment
with the Company (whether before, during, or after the Term) and during the
Restricted Period,





Page 8 of 18

--------------------------------------------------------------------------------

 



Executive shall not, directly or indirectly, hire, engage or solicit or induce
or attempt to induce to cease working for the Company, any person who is then an
employee of the Company or who was an employee of the Company during the six (6)
month period immediately preceding Executive’s termination of employment with
the Company.

(c)        Agreement Not to Solicit. Except as required in the performance of
Executive’s duties as an employee of the Company, during Executive’s employment
with the Company (whether before, during, or after the Term) and during the
Restricted Period, Executive shall not, directly or indirectly, solicit,
request, advise, induce or attempt to induce any vendor, supplier or other
business contact of the Company to cancel, curtail, cease doing business with,
or otherwise adversely change its relationship with the Company.

(d)       Restricted Period.  “Restricted Period” hereunder means the period
commencing on the last day of Executive’s employment with the Company and ending
on the date that is two years following the last day of the Term.

(i)         In the event Executive’s employment is terminated by the Company
without Cause following a Change in Control as defined in this Agreement, and
before the end of the Term of this Agreement, the Restricted Period will begin
on the last day of Executive’s employment with the Company and end on the date
the last payment of the current base salary is made to Executive pursuant to
paragraph 10(c).

(e)        Acknowledgment. Executive hereby acknowledges that the provisions of
this Section 7 are reasonable and necessary to protect the legitimate interests
of the Company and that any violation of this Section 7 by Executive shall cause
substantial and irreparable harm to the Company to such an extent that monetary
damages alone would be an inadequate remedy therefor. Therefore, in the event
that Executive violates any provision of this Section 7, the Company shall be
entitled to an injunction, in addition to all the other remedies it may have,
restraining Executive from violating or continuing to violate such provision.

(f)        Blue Pencil Doctrine. If the duration of, the scope of or any
business activity covered by any provision of this Section 7 is in excess of
what is determined to be valid and enforceable under applicable law, such
provision shall be construed to cover only that duration, scope or activity that
is determined to be valid and enforceable. Executive hereby acknowledges that
this Section 7 shall be given the construction that renders its provisions valid
and enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

(g)       Permitted Equity Ownership. Ownership by Executive, as a passive
investment, of less than 2.5% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 7.





Page 9 of 18

--------------------------------------------------------------------------------

 



8.         Intellectual Property.

(a)        Disclosure and Assignment. As of the Effective Date, Executive hereby
transfers and assigns to the Company (or its designee) all right, title, and
interest of Executive in and to every idea, concept, invention, and improvement
(whether patented, patentable or not) conceived or reduced to practice by
Executive whether solely or in collaboration with others while she is employed
by the Company, and all copyrighted or copyrightable matter created by Executive
whether solely or in collaboration with others while she is employed by the
Company that relates to the Company’s business (collectively, “Creations”).
Executive shall communicate promptly and disclose to the Company, in such form
as the Company may request, all information, details, and data pertaining to
each Creation. Every copyrightable Creation, regardless of whether copyright
protection is sought or preserved by the Company, shall be a “work made for
hire” as defined in 17 U.S.C. § 101, and the Company shall own all rights in and
to such matter throughout the world, without the payment of any royalty or other
consideration to Executive or anyone claiming through Executive.

(b)        Trademarks. All right, title, and interest in and to any and all
trademarks, trade names, service marks, and logos adopted, used, or considered
for use by the Company during Executive’s employment (whether or not developed
by Executive) to identify the Company’s business or other goods or services
(collectively, the “Marks”), together with the goodwill appurtenant thereto, and
all other materials, ideas, or other property conceived, created, developed,
adopted, or improved by Executive solely or jointly during Executive’s
employment by the Company and relating to its business shall be owned
exclusively by the Company. Executive shall not have, and will not claim to
have, any right, title, or interest of any kind in or to the Marks or such other
property.

(c)        Documentation. Executive shall execute and deliver to the Company
such formal transfers and assignments and such other documents as the Company
may request to permit the Company (or its designee) to file and prosecute such
registration applications and other documents it deems useful to protect or
enforce its rights hereunder. Any idea, invention, copyrightable matter, or
other property relating to the Company’s business and disclosed by Executive
prior to the first anniversary of the effective date of Executive’s termination
of employment shall be deemed to be governed by the terms of this Section 8
unless proven by Executive to have been first conceived and made after such
termination date.

(d)        Non-Applicability. Executive is hereby notified that this Section 8
does not apply to any invention for which no equipment, supplies, facility,
Confidential Information, or other trade secret information of the Company was
used and which was developed entirely on Executive’s own time, unless (i) the
invention relates (A) directly to the business of the Company or (B) to the
Company’s actual or demonstrably anticipated research or development, or (ii)
the invention results from any work performed by Executive for the Company.





Page 10 of 18

--------------------------------------------------------------------------------

 



9.         Termination of Employment.

(a)        Executive’s employment with the Company shall terminate immediately
upon:

(i)         Executive’s receipt of written notice from the Company of the
termination of her employment;

(ii)        the Company’s receipt of Executive’s written or oral resignation
from the Company;

(iii)       Executive’s Disability (as defined below); or

(iv)       Executive’s death.

(b)       The date upon which Executive’s termination of employment with the
Company occurs shall be the “Termination Date.”

Provided that, for purposes of the timing of payments triggered by the
Termination Date under Section 10, the Termination Date shall not be considered
to have occurred until the date Executive and the Company reasonably anticipate
that (i) Executive will not perform any further services for the Company or any
other entity considered a single employer with the Company under Section 414(b)
or (c) of the Internal Revenue Code (but substituting 50% for 80% in the
application thereof) (the “Employer Group”), or (ii) the level of bona fide
services Executive will perform for the Employer Group after that date will
permanently decrease to less than 20% of the average level of bona fide services
performed over the previous 36 months (or if shorter over the duration of
service).   For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of an Employer Group entity is not counted unless termination
benefits under this Employment Agreement are aggregated with benefits under any
other Employer Group plan or agreement in which Executive also participates as a
director.  Executive will not be treated as having a termination of her
employment while she is on military leave, sick leave or other bona fide leave
of absence if the leave does not exceed six months or, if longer, the period
during which Executive has a reemployment right under statute or contract.  If a
bona fide leave of absence extends beyond six months, Executive’s employment
will be considered to terminate on the first day after the end of such six month
period, or on the day after Executive’s statutory or contractual reemployment
right lapses, if later.  The Company will determine when Executive’s Termination
Date occurs based on all relevant facts and circumstances, in accordance with
Treasury Regulation Section 1.409A-1(h).

10.       Payments upon Termination of Employment.

(a)       If Executive’s employment with the Company is terminated by reason of:

(i)         Executive’s abandonment of her employment or Executive’s resignation
for any reason (whether or not such resignation





Page 11 of 18

--------------------------------------------------------------------------------

 



is set forth in writing or otherwise communicated to the Company);

(ii)        termination of Executive’s employment by the Company for Cause (as
defined below); or

(iii)       termination of Executive’s employment by the Company without Cause
following expiration of the Term;

the Company shall pay to Executive her then-current base salary through the
Termination Date.

(b)       Except in the case of a Change in Control, which is governed by
Section 10(c) below, if  Executive’s employment with the Company is terminated
by the Company pursuant to Section 9(a)(i) effective prior to the expiration of
the Term for any reason other than for Cause (as defined below), then the
Company shall pay to Executive, subject to Section 10(h) of this Agreement:

(i)         her then-current base salary through the Termination Date;

(ii)        any earned and unpaid annual Incentive Bonus for the fiscal year
immediately preceding the Termination Date and any annual Incentive Bonus earned
on a prorated basis through the Termination Date, payable after the actual
amount of Incentive Bonus is calculated but not later than the date that is 2 ½
months following the last day of the applicable fiscal year;

(iii)       the amount of her then current base salary that Executive would have
received from the Termination Date through the date that is 180 days following
such Termination Date; and

(iv)       $92,500.00 with respect to the first year of the Term and $100,000
with respect to the second and third years of the Term.

Any amount payable to Executive pursuant to Section 10(b)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive by the Company in
the same periodic installments in accordance with the Company’s regular payroll
practices commencing on the first normal payroll date of the Company following
the expiration of all applicable rescission periods provided by law; provided,
however, that at the option of the Compensation Committee and if in compliance
with Code Section 409A, amounts payable pursuant to Section 10(b)(iii) may be
paid in a lump sum.  Any amount payable to Executive pursuant to Section
10(b)(ii) shall be paid to Executive by the Company in the same manner and at
the same time that Incentive Bonus payments are made to current named executive
officers of Texas Roadhouse, Inc., as that term is applied by Texas Roadhouse,
Inc. in accordance with the rules and regulations of the U.S. Securities and





Page 12 of 18

--------------------------------------------------------------------------------

 



Exchange Commission (the “Named Executive Officers”), but no earlier than the
first normal payroll date of the Company following the expiration of all
applicable rescission periods provided by law.  Any amount payable to Executive
pursuant to Section 10(b)(iv) shall be paid in a lump sum.

(c)       If Executive’s employment is terminated by the Company without Cause
following a Change in Control as defined in this Agreement and before the end of
the Term of this Agreement, or if Executive’s employment is terminated by
Executive for Good Reason following a Change in Control and before the end of
the Term, then the Company shall pay to Executive, subject to Executive’s
compliance with Section 10(h) of this Agreement, an amount equal to her then
current base salary and incentive bonus through the end of Term of the
Agreement, paid in the same periodic installments in accordance with the
Company’s regular payroll practices, but in no event will the Company pay
Executive less than one year of her current base salary and incentive bonus.  At
the option of the Compensation Committee and if in compliance with Code Section
409A, amounts payable pursuant to Section 10(c) may be paid in a lump sum.

(d)       If Executive’s employment with the Company is terminated effective
prior to the expiration of the Term by reason of Executive’s death or
Disability, the Company shall pay to Executive or her beneficiary or her estate,
as the case may be;

(i)         her then-current base salary through the Termination Date;

(ii)        any earned and unpaid annual Incentive Bonus for the fiscal year
immediately preceding the Termination Date and any annual Incentive Bonus earned
on a prorated basis through the Termination Date, payable after the actual
amount of Incentive Bonus is calculated but not later than the date that is 2 ½
months following the last day of the applicable fiscal year;

(iii)       the amount of her then current base salary that Executive would have
received from the Termination Date through the date that is 180 days following
such Termination Date; and

(iv)       $92,500.00 with respect to the first year of the Term and $100,000
with respect to the second and third years of the Term.

Any amount payable to Executive pursuant to Section 10(d)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive or her estate or
beneficiary by the Company in the same periodic installments in accordance with
the Company’s regular payroll practices commencing on the first normal payroll
date of the Company following the expiration of all applicable rescission
periods provided by law; provided, however, that at the option of the
Compensation Committee and if in compliance with Code Section 409A, amounts
payable pursuant to Section 10(d)(iii) may be paid in a lump sum.  Any





Page 13 of 18

--------------------------------------------------------------------------------

 



amount payable to Executive or her estate or beneficiary pursuant to Section
10(d)(ii) shall be paid to Executive or her estate or beneficiary by the Company
in the same manner and at the same time that Incentive Bonus payments are made
to current Named Executive Officers, but no earlier than the first normal
payroll date of the Company following the expiration of all applicable
rescission periods provided by law. Any amount payable to Executive or her
estate or beneficiary pursuant to Section 10(d)(iv) shall be paid in a lump sum.

(e)        “Cause” hereunder shall mean:

(i)         an act or acts of dishonesty undertaken by Executive and intended to
result in substantial gain or personal enrichment of Executive at the expense of
the Company;

(ii)        unlawful conduct or gross misconduct that is willful and deliberate
on Executive’s part and that, in either event, is materially injurious to the
Company;

(iii)       the conviction of Executive of a felony;

(iv)       material and deliberate failure of Executive to perform her duties
and responsibilities hereunder or to satisfy her obligations as an officer or
employee of the Company, which failure has not been cured by Executive within
ten days after written notice thereof to Executive from the Company; or

(v)        material breach of any terms and conditions of this Agreement by
Executive not caused by the Company, which breach has not been cured by
Executive within ten days after written notice thereof to Executive from the
Company.

(f)        “Disability” hereunder shall mean the inability of Executive to
perform on a full-time basis the duties and responsibilities of her employment
with the Company by reason of her illness or other physical or mental impairment
or condition, if such inability continues for an uninterrupted period of 45 days
or more during any 360-day period. A period of inability shall be
“uninterrupted” unless and until Executive returns to full-time work for a
continuous period of at least 30 days.

(g)       In the event of termination of Executive’s employment, the sole
obligation of the Company hereunder shall be its obligation to make the payments
called for by Sections 10(a), 10(b), 10(c) or 10(d) hereof, as the case may be,
and the Company shall have no other obligation to Executive or to her
beneficiary or her estate, except as otherwise provided by law.

(h)       Notwithstanding any other provision hereof, the Company shall not be
obligated to make any payments under Section 10(b)(ii), (iii) or (iv) or 10(c)
of this





Page 14 of 18

--------------------------------------------------------------------------------

 



Agreement unless Executive has signed a full release of claims against the
Company, in a form and scope to be prescribed by the Board, all applicable
consideration periods and rescission periods provided by law shall have expired,
and Executive is in strict compliance with the terms of this Agreement as of the
dates of the payments.  Executive must execute and deliver such release to the
Company no later than the date specified by the Company and in no event later
than 50 days following Executive’s Termination Date, and the release will be
delivered by the Company to Executive at least 21 days (45 days where Executive
is required to be given 45 days to review and consider the release) before the
deadline set for its return.  For purposes of this Agreement and the
determination of the date on which payments or benefits will commence, the
applicable rescission period of a release shall be deemed to expire on the 60th
day following Executive’s termination of employment unless payment may be made
based on an earlier rescission expiration date in compliance with Code Section
409A.

11.       Return of Property. Upon termination of Executive’s employment with
the Company, Executive shall deliver promptly to the Company all records, files,
manuals, books, forms, documents, letters, memoranda, data, customer lists,
tables, photographs, video tapes, audio tapes, computer disks and other computer
storage media, and copies thereof, that are the property of the Company, or that
relate in any way to the business, products, services, personnel, customers,
prospective customers, suppliers, practices, or techniques of the Company, and
all other property of the Company (such as, for example, computers, pagers,
credit cards, and keys), whether or not containing Confidential Information,
that are in Executive’s possession or under Executive’s control.

12.       Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by her of
the provisions of Sections 6, 7, 8, and 11 hereof. Accordingly, in the event of
any actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.

13.       Miscellaneous.

(a)        Governing Law. This Agreement shall be governed by, subject to, and
construed in accordance with the laws of the Commonwealth of Kentucky without
regard to conflict of law principles. Any action relating to this Agreement
shall only be brought in a court of competent jurisdiction in the Commonwealth
of Kentucky, and the parties consent to the jurisdiction, venue and convenience
of such courts.

(b)        Jurisdiction and Law. Executive and the Company consent to
jurisdiction of the courts of the Commonwealth of Kentucky and/or the federal
district courts, Western District of Kentucky, for the purpose of resolving all
issues of law, equity, or fact, arising out of or in connection with this
Agreement. Any action involving claims of a breach of this Agreement shall be
brought in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Kentucky and





Page 15 of 18

--------------------------------------------------------------------------------

 



hereby waives any defense of lack of personal jurisdiction or forum non
conveniens. Venue, for the purpose of all such suits, shall be in Jefferson
County, Commonwealth of Kentucky.

(c)        Entire Agreement. Except for any written stock option or stock award
agreement and related agreements between Executive and the Company, this
Agreement contains the entire agreement of the parties relating to Executive’s
employment with the Company and supersedes all prior agreements and
understandings with respect to such subject matter, including without limitation
the Existing Employment Agreement, and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement that are not set forth herein.  As of the Effective Date, the Existing
Employment Agreement shall terminate and be of no further force or effect;
provided, however, any obligations of Executive or the Company arising under the
Existing Employment Agreement prior to the Effective Date shall survive such
termination.

(d)        No Violation of Other Agreements. Executive hereby represents and
agrees that neither (i) Executive’s entering into this Agreement, (ii)
Executive’s employment with the Company, nor (iii) Executive’s carrying out the
provisions of this Agreement, will violate any other agreement (oral, written or
other) to which Executive is a party or by which Executive is bound.

(e)        Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

(f)        No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, except by a statement in writing signed by the party against
whom enforcement of the waiver is sought. Any written waiver shall not be deemed
a continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(g)        Assignment. This Agreement shall not be assignable, in whole or in
part, by either party without the prior written consent of the other party,
except that the Company may, without the consent of Executive, assign its rights
and obligations under this Agreement (i) to any entity with which the Company
may merge or consolidate, or (ii) to any corporation or other person or business
entity to which the Company may sell or transfer all or substantially all of its
assets. Upon Executive’s written request, the Company will seek to have any
Successor by agreement assent to the fulfillment by the Company of its
obligations under this Agreement. After any assignment by the Company pursuant
to this Section 13(g), the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
“Company” for purposes of all terms and conditions of this Agreement, including
this Section 13.

(h)        Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.





Page 16 of 18

--------------------------------------------------------------------------------

 



(i)         Severability. Subject to Section 7(f) hereof, to the extent that any
portion of any provision of this Agreement shall be invalid or unenforceable, it
shall be considered deleted herefrom and the remainder of such provision and of
this Agreement shall be unaffected and shall continue in full force and effect.

(j)         Survival. The terms and conditions set forth in Sections 4(g), 5, 6,
7, 8, 9, 10, 11, 12, and 13 of this Agreement, and any other provision that
continues by its terms, shall survive expiration of the Term or termination of
Executive’s employment for any reason.

(k)        Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

(l)         Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class certified or registered mail, postage prepaid, if to the
Company, at the Company's principal place of business, and if to Executive, at
her home address most recently filed with the Company, or to such other address
or addresses as either party shall have designated in writing to the other party
hereto.

(m)       Six Month Delay.  Notwithstanding anything herein to the contrary, if
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) (or any successor thereto) on her Termination Date, any
payments hereunder that are triggered by termination of employment and which are
not exempt as separation pay under Treasury Regulation Section 1.409A-1(b)(9) or
as short-term deferral pay, shall not begin to be paid until six months after
her  Termination Date, and at that time, Executive will receive in one lump sum
payment of all the payments that would have otherwise been paid to Executive
during the first six months following Executive's Termination Date.  The Company
shall determine, consistent with any guidance issued under Code Section 409A,
the portion of payments that are required to be delayed, if any.

(n)        409A Compliance.  Executive and the Company agree and confirm that
this Employment Agreement is intended by both parties to provide for
compensation that is exempt from Code Section 409A as separation pay (up to the
Code Section 409A limit) or as a short-term deferral, and to be compliant with
Code Section 409A with respect to additional severance compensation and bonus
compensation. This Agreement shall be interpreted, construed, and administered
in accordance with this agreed intent, provided that the Company does not
promise or warrant any tax treatment of compensation hereunder.  Executive is
responsible for obtaining advice regarding all questions to federal, state, or
local income, estate, payroll, or other tax consequences arising from
participation herein.  This Agreement shall not be amended or terminated in a
manner that would accelerate or delay payment of severance pay or bonus pay
except as permitted under Treasury Regulations under Code Section 409A.

[Remainder of this page intentionally left blank.]





Page 17 of 18

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
this 26th day of December,  2017.

 

TEXAS ROADHOUSE MANAGEMENT CORP.

 

 

 

By:

/s/ Scott Colosi

 

Printed Name:

 

Scott Colosi

 

Title:

President

 

 

 

 

 

CELIA CATLETT

 

 

 

 

/s/ Celia Catlett

 

Page 18 of 18

--------------------------------------------------------------------------------